Exhibit 10.3

 

TERM NOTE A

 

$5,000,000

Dated as of

 

December 7, 2011

 

1.                                       INDEBTEDNESS.  FOR VALUE RECEIVED, the
undersigned, CHEROKEE INC., a Delaware corporation (“Maker”), promises to pay to
U.S. BANK NATIONAL ASSOCIATION, a national banking association (hereinafter
referred to as “Bank”), or order, at 15910 Ventura Boulevard, Suite 1712,
Encino, California 91436, or at such other place as may be designated in writing
by the holder of this Term Note A (hereinafter referred to as this “Note”), the
principal sum of Five Million and 00/100 Dollars ($5,000,000.00), together with
interest accrued thereon.  This Note evidences the Term Loan A made by Bank to
Maker pursuant to that certain Amended and Restated Term Loan Agreement, of even
date herewith, between Maker and Bank (as amended, supplemented, restated or
replaced from time to time the “Term Loan Agreement”).  All capitalized terms
used herein shall have the same meaning set forth in the Term Loan Agreement,
unless expressed otherwise herein.

 

2.                                       INTEREST.  The unpaid principal balance
of this Note shall bear interest at the rate set forth in the Term Loan
Agreement.

 

3.                                       PAYMENT.  Principal and interest shall
be due and payable in accordance with the terms of the Term Loan Agreement.

 

4.                                       OBLIGATIONS SECURED.  Maker’s
Obligations hereunder and under the Term Loan Agreement are secured by the
Security Agreement.

 

5.                                       WAIVERS.  Maker, for itself, its legal
representatives, successors and assigns, expressly waives presentment, protest,
demand, notice of dishonor, notice of nonpayment, notice of maturity, notice of
protest, presentment for the purpose of accelerating maturity, and diligence in
collection, and consent that Bank may extend the time for payment or otherwise
modify the terms of payment of any part or the whole of the debt evidenced
hereby.  To the fullest extent permitted by law, Maker waives the statute of
limitations in any action brought by Bank in connection with this Note.

 

6.                                       ACCELERATION.  IT IS EXPRESSLY AGREED
THAT IF MAKER FAILS TO PAY ANY PAYMENT OF PRINCIPAL OR INTEREST ON THE DATE WHEN
DUE HEREUNDER AND SUCH FAILURE CONTINUES AFTER EXPIRATION OF ANY APPLICABLE
NOTICE AND CURE PERIODS, OR UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT UNDER
THE TERMS OR CONDITIONS OF THE TERM LOAN AGREEMENT, THEN THE UNPAID PRINCIPAL
BALANCE OF THIS NOTE, TOGETHER WITH INTEREST ACCRUED THEREON, SHALL THEREUPON BE
IMMEDIATELY DUE AND PAYABLE AT THE OPTION OF THE HOLDER HEREOF, WITHOUT
PRESENTMENT, DEMAND, PROTEST OR NOTICE OF PROTEST OF ANY KIND, ALL OF WHICH ARE
HEREBY EXPRESSLY WAIVED.

 

--------------------------------------------------------------------------------


 

7.                                       PARTICIPATION.  Bank reserves the right
to sell, assign, transfer, negotiate, or grant participation interests in all or
any part of, or any interest in Bank’s rights and benefits hereunder.  In
connection therewith, Bank may disclose all documents and information which Bank
now or hereafter may have relating to Maker, provided that such prospective
assignee, transferee, or participant agrees to keep confidential any such
documents and information that have not been publicly disclosed by Maker.

 

8.                                       MODIFICATION.  This Note may not be
changed, modified, amended or terminated orally.

 

9.                                       WAIVER OF JURY TRIAL.  THE MAKER AND
BANK HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL AS SET FORTH IN THE
TERM LOAN AGREEMENT.

 

10.                                 ORIGINAL NOTE.  This Note, together with
Term Note B, supersedes and replaces that certain Term Note dated as of February
16, 2011 executed by Bank in favor of Maker in the amount of $10,000,000.

 

[Remainder of Page Intentionally Blank]

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

 

 

CHEROKEE INC.

 

 

 

 

 

 

 

 

By:

/s/ Henry Stupp

 

 

Name:

Henry Stupp

 

 

Its:

Chief Executive Officer

 

 

 

 

Bank hereby accepts this Note and agrees to the provisions contained in
Section 9 of this Note.

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Gary P. Terrasi

 

 

Name:

Gary P. Terrasi

 

 

Its:

Vice President

 

--------------------------------------------------------------------------------